DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office Action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/7/2022 has been entered.
Information Disclosure Statement
The information disclosure statement submitted on 1/7/2022 has been considered by the Examiner and made of record in the application file.	
Allowable Subject Matter
Claims 15-24 are allowed.

The following is an Examiner’s statement of reasons for allowance:
Considering claims 15 and 20, the best prior art found during the prosecution of the present application, Beygzadeh (WIPO Patent Application Publication No. 2011/162667 A1, cited on Applicant’s IDS), Dao et al. (U.S. Patent Application Publication No. 2018/0198867 A1), and Kim et al. (U.S. Patent Application Publication No. 2019/0007992 A1), fails to disclose, teach, or suggest the limitations of receiving from a core network, a downlink (DL) protocol data unit (PDU) associated with a wireless device, wherein the DL PDU is comprised in a Quality of Service flow (QoS flow), wherein the DL PDU is originated from a respective service, and wherein the DL PDU comprises a paging policy indicator (PPI) associated with the respective service in combination with and in the context of all of the other limitations in claims 15 and 20.
Considering claims 18 and 23, the best prior art found during the prosecution of the present application, Beygzadeh (WIPO Patent Application Publication No. 2011/162667 A1), Dao et al. (U.S. Patent Application Publication No. 2018/0198867 A1), and Kim et al. (U.S. Patent Application Publication No. 2019/0007992 A1), fails to disclose, teach, or suggest the limitations of sending a downlink (DL) protocol data unit (PDU) associated with a wireless device to a radio network node in a radio access network, wherein the DL PDU is comprised in a quality-of-service flow (QoS flow), wherein the DL PDU is originated from a respective service, and wherein the DL PDU comprises a paging policy indicator (PPI) associated with the respective service in combination with and in the context of all of the other limitations in claims 18 and 23.
Claims 16, 17, 19, 21, 22, and 24 are also allowed by virtue of their dependency on claims 15, 18, 20, and 23.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to MARK G. PANNELL whose telephone number is (303)297-4245.  The Examiner can normally be reached on Monday through Friday 8:00 am to 3:00 pm (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571) 272-7915.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 






/Mark G. Pannell/Examiner, Art Unit 2642